Exhibit 10.16 AMENDMENT NUMBER THREE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This AMENDMENT NUMBER THREE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ”), dated as of May 9, 2017 is entered into by and between JMP HOLDING LLC , formerly known as JMP Group LLC, a Delaware limited liability company (“ Borrower ”), and CITY NATIONAL BANK , a national banking association (“ Lender ”), and in light of the following: W I T N E S S E T H WHEREAS, Borrower and Lender are party to that certain Second Amended and Restated Credit Agreement, dated as of April 30, 2014 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Credit Agreement ”); WHEREAS , the Borrower has requested that Agent and Lender make certain amendments to the Credit Agreement; and WHEREAS, upon the terms and conditions set forth herein, Lender is willing to accommodate the Borrower’s requests. NOW, THEREFORE , in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1. DEFINITIONS Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement, as amended hereby. 2. AMENDMENTS TO CREDIT AGREEMENT . a. Section of the Credit Agreement is hereby amended by inserting or amending and restating, as applicable, the following definitions in their entirety: “ Final Payment Date ” means the earlier to occur of (a) April 30, 2021; or (b) the date that is 90 days prior to the earliest maturity date set forth in any of the 2013 Notes or the 2014 Notes. “ Final Revolving Commitment Termination Date ” means the earlier to occur of (a) April 30, 2018; or (b) such earlier date on which the Revolving Loans shall become due and payable in accordance with the terms of this Agreement and the other Loan Documents. “ 2013 Notes ” means the 8.00% senior notes issued by JMP Group Inc. in January of 2013, in an approximate aggregate amount of $46,000,000. “ 2014 Notes ” means the 7.25% senior notes issued by JMP Group Inc. in January of 2014, in an approximate aggregate amount of $48,300,000. 1 “ JMP Group, Inc. ” means, JMP Group, Inc., a Delaware corporation. b. S ection 2.3(e) of the Credit Agreement is hereby amended by deleting the words “July 1, 2017” appearing therein and replacing such language with the words “July 2, 2018”. c.
